Citation Nr: 1730082	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In a May 2015 decision, the Board denied the issue on appeal. The Veteran appealed the May 2015 decision to the United States Court of Appeals for Veterans Claims (Court). In a June 2016 Joint Motion for Remand (JMR), the Court vacated the May 2015 Board decision and remanded the claim to the Board for adjudication consistent with the Court's order. Following the June 2016 JMR, the Board remanded the claim in September 2016, for additional development. 


FINDINGS OF FACT

Hepatitis C manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Board is satisfied that there has been substantial compliance with the September 2016 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Pursuant to the remand, the Veteran was asked to submit records or a signed release to allow VA to obtain any records from private treatment providers from 1990 to 2000.  See November 2016 correspondence. The Veteran did not submit any records or release or otherwise respond to the letter. 

II.  Service Connection 

a.  Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service. 38 C.F.R. § 3.303(b). 38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  However, hepatitis is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau, 492 F. 3d at 1372.

The Veteran contends that he contracted hepatitis C as a result of the unsanitary use of air gun immunizations while in service. He said he was first diagnosed with hepatitis C in 1990.

b.  Analysis

The Veteran's entrance and separation examinations are silent as to hepatitis C or any associated symptoms.

Treatment records from the VA medical center (VAMC) consistently note that the Veteran was diagnosed with hepatitis C in May 2001. The Veteran was seen by a private physician for his hepatitis C until November 2001when he then transferred his hepatitis C care to the VAMC. However, the Veteran continued to consult with a private physician after November 2016, who arranged for the Veteran's follow-up MRI imaging. In March 2009, the Veteran received a liver transplant for end stage liver disease secondary to hepatitis C.

In September 2010, the Veteran submitted a letter from his private physician, Dr. P. who provided the following opinion: 

Following the vaccinations as part of your military duty and tour of Vietnam you unfortunately developed hepatitis C. Over the period of the next several years there was a gradual deterioration in your liver function, progressing to the point where you required a liver transplant. It is my opinion as your primary care physician for the past 30 years, that the illness was definitely service related which you contracted as part of your Vietnam deployment 

VA obtained a medical opinion concerning the Veteran's claim in November 2013. The VA examiner opined that it was less likely than not that the Veteran's hepatitis C was causally related to his active duty service, specifically the use of air guns to provide immunizations while in service. The examiner noted that there is no medical evidence at all indicating a link between air gun use and hepatitis C contraction in either military or civilian populations, and that there has never been a known transmittal of hepatitis C by air gun use despite millions of injections having been performed. While one instance of hepatitis B transmittal by air gun injection has been noted, the examiner indicated that the two strains of the disease are very different, and therefore evidence supporting transmittal of hepatitis B does not support transmittal of hepatitis C. The examiner further stated that "While the review of the mechanics of this method, transmittal is "plausible," it is a theory only." The examiner also discussed Dr. P.'s opinion that the Veteran's hepatitis C was related to service and observed that in that opinion "there is no discussion of rationale for this or of investigation of other possible more likely causes."

The VA examiner supported his opinion with rationale by stating that while the Veteran did not provide a risk assessment form which would provide a risk factor if divulged, review of the Veteran's in-service and post-service medical records indicated that the Veteran contracted gonorrhea in service in 1967, and that he discovered that he had a child he was previously unaware of in approximately 2009. The examiner opined that, based on these notations, it can be concluded that the Veteran has likely had multiple sexual partners and was involved in at-risk sexual behaviors, which are known risk factors for contracting hepatitis C. The examiner further opined: "As there is a long time period between service in 1964 to 1966, and the time of the Veteran being diagnosed, one can only speculate when transmission actually occurred."

The Board remanded the claim in September 2016 to obtain complete VA and private treatment records.  VA treatment records were obtained, but the Veteran did not respond to a request for records or authorization to obtain records for treatment from 1990 to 2000.

Further pursuant to the Board remand, an addendum medical opinion was obtained in February 2017. The VA examiner noted that he reviewed the entire record to include the additional records added since the last VA examination opinion for hepatitis C. The examiner opined the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. To support his opinion, the examiner provided the rationale that there was no additional relevant information regarding negative opinion of air guns as a cause of his hepatitis C to change the previous opinion. The examiner noted that risk factors of fights and military exposure identified in the Veteran's record as medically possible/plausible  causes is "conjecturous only and not based on medical evidence." The examiner noted that his literature review showed that the etiology of hepatitis C transmission consists of percutaneous causes-needle stick infected blood. The examiner stated that "[t]he majority [of etiology] is from illicit drug use and blood transfusions before HCV screenings, then occupationally and hemodialysis, - (not air gun injections)." The examiner further stated that the study revealed 50% of community that acquired hepatitis C have no identifiable cause and that information on those who had a needle stick exposure was only obtained when the study participant divulged the information and that cases of unknown cause is noted to likely be from the subject not divulging the cause or not knowing.

The VA examiner then provided the following opinion:

So, the associated realistic risk factors (not the direct cause of Hepatitis C which would be transmission from a blood source) are multiple sex partners spanning many years, intranasal cocaine use of about 10 years as noted above. [The Veteran's] risk factors of association shows the [V]eteran is typically engaged in at risk behaviors throughout multiple years prior to his diagnosis. The chances of him acquiring hepatitis C due to active duty or during active duty of 2/7/1966 to 2/6/1968 remains in the realm of less likely than not-being less than 50%.

The Board notes that throughout the pendency of this appeal the Veteran has submitted statements and documents in support of his claim. In September 2010, the Veteran submitted several documents concerning the transmission of hepatitis C. The first six-page document details a study that was conducted to determine why Vietnam era veterans appeared to have an abnormally high hepatitis C rate, and predominantly focuses on intravenous drug abuse as a major cause of hepatitis. While the article mentions the risk of transmission of hepatitis C by multiple dose injections, it only states that research on that issue is on-going, and provides no definitive opinion. Therefore, the article is not probative of the issue of a nexus in this case. 

The other documents submitted are copies of pages from a website concerning veterans with hepatitis C. While these pages indicate a correlation between hepatitis C and the use of air guns, they are not competent evidence of a link between the use of air guns and hepatitis C, either generally or in the Veteran's specific case, as there is no evidence that the submitted pages were written by a medical professional with the requisite expertise to render an informed opinion on the etiology of the Veteran's hepatitis C, from medical treatises, or from authoritative writings. 38 C.F.R. § 3.159(a)(1). Furthermore, none of the submitted documents directly address the specific facts of the Veteran's case or opine as to the presence of a nexus in this particular case. As such, the web documents submitted by the Veteran are of no probative value as to the issue of a nexus in this case.

Although the Veteran has asserted, through statements and testimony before a decision review officer (DRO), that his hepatitis C is due to an exposure during air gun immunization injections while in service, he has not been shown to have the experience, training, or education necessary to make an etiology opinion. See 38 C.F.R. § 3.307(b). Lay persons are competent to provide opinions on some medical issues; however, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of viral disease transmission and associated diseases. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered all of the pertinent evidence of record to include the Veteran's STRs, his post service clinical records, the clinical opinions, and the Veteran's lay statements. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Veteran's primary physician, Dr. P., submitted a positive opinion.  However, the Board finds that opinion is outweighed by the VA opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

Dr. P. did not include any rationale or discussion of other possible risk factors.  In contrast, the VA opinions are based on consideration of the Veteran's complete history and include a rationale for the conclusions reached.  The probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The weight of the competent evidence of record is against a finding that the Veteran's hepatitis C is causally related to his active duty service, specifically the use of air guns to administer immunizations. The well-reasoned and supported VA opinion outweighs the unsupported private medical opinion of record, and the Veteran's own statements and the submitted internet articles are not competent to establish a link between his hepatitis C and his active duty service. Therefore, the claim for service connection must be denied. 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claims of entitlement to service connection for hepatitis C, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


